Citation Nr: 0301487	
Decision Date: 01/27/03    Archive Date: 02/04/03

DOCKET NO.  99-22 265A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
service-connected traumatic deformity, lumbar spine, 
currently rated as 40 percent disabling.

2.  Entitlement to an increased disability evaluation for 
service-connected traumatic deformity, dorsal spine 
(thoracic spine), currently rated as 20 percent disabling.

3.  Entitlement to an increased disability evaluation for 
service-connected sciatic neuritis, right, mild, currently 
rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his niece


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The appellant served on active duty from October 1942 to 
March 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi. That rating decision:  (1) 
granted an increased disability rating of 40 percent, 
effective April 13, 1999, for the appellant's service-
connected traumatic deformity, lumbar spine; (2) assigned 
a separate disability rating of 10 percent, effective 
April 13, 1999, for the appellant's service-connected 
traumatic deformity, dorsal spine; and (3) denied an 
increased disability rating in excess of 10 percent for 
the appellant's service-connected neuritis, sciatic, 
right, mild. Thereafter, the appellant filed a timely 
notice of disagreement and substantive appeal addressing 
all three of these issues.

In March 2000, the RO issued a rating decision that 
granted an increased disability rating of 20 percent, 
effective April 13, 1999, for the appellant's service-
connected traumatic deformity, dorsal spine. AB v. Brown, 
6 Vet. App. 35 (1993) (where there is no clearly expressed 
intent to limit an appeal to entitlement to a specific 
disability rating for a service-connected condition, the 
RO and Board are required to consider entitlement to all 
available ratings for that condition, i.e., the maximum 
disability rating allowed by law).

The Board remanded this case in February 2001 for 
additional development, and it has returned for appellate 
action.


FINDINGS OF FACT

1.  All available evidence and information necessary for 
an equitable disposition of the issues on appeal have been 
obtained.

2.  Residuals of a traumatic deformity of the lumbar spine 
are manifested by severe limitation of motion.

3.  Residuals of a traumatic deformity of the dorsal 
(thoracic) spine are manifested by severe limitation of 
motion and x-ray evidence of a compression fracture of 
D11, D12, and L1.

4.  Sciatic neuritis is not manifested by active pathology 
at this time but a 10 percent disability evaluation has 
been in effect for this disability for more than 20 years.


CONCLUSIONS OF LAW

1.  The requirements for a disability rating in excess of 
40 percent for a traumatic deformity of the lumbar spine 
have not been met. 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 
5003, 5285, 5289, 5292, 5295 (2002).

2.  The requirements for a disability rating in excess of 
20 percent for a traumatic deformity of the dorsal 
(thoracic) spine have not been met. 38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5003, 5285, 5291 (2002).

3.  The schedular criteria for a rating greater than 10 
percent for right sciatic neuritis have not been met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107(a) (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.159, 3.951, 4.124a, Diagnostic 
Code 8620 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

As an initial matter, it is observed that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty 
to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change in the 
law is applicable to all claims filed on or after the date 
of enactment of the VCAA or filed before the date of 
enactment and not yet final as of that date.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending  
38 U.S.C. § 5107, was intended to have retroactive 
effect). 

The final rule implementing the VCAA was published on 
August 29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  These regulations, 
likewise, apply to any claim for benefits received by VA 
on or after November 9, 2000, as well as to any claim 
filed before that date but not decided by the VA as of 
that date, with the exception of certain provisions 
relating to attempts to reopen claims, not pertinent here.  

In this case, the Board considers that VA's duties under 
the VCAA have been fulfilled to the extent possible.  
Among other things, the VCAA provides that VA must notify 
the veteran of evidence and information necessary to 
substantiate his claim and inform him whether he or VA 
bears the burden of producing or obtaining that evidence 
or information.  38 U.S.C.A. § 5103(a) (West Supp. 2002); 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(b)); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In this regard, the 
veteran was notified of the information necessary to 
substantiate his claim, by means of the discussions in the 
September 1999 statement of the case, the February 2001 
Board remand, a letter sent to the veteran in March 2002, 
which specifically addressed the contents of the VCAA in 
the context of the veteran's claims, and a September 2002 
supplemental statement of the case.  The RO explained its 
decision with respect to each issue, and invited the 
veteran to identify records that could be obtained to 
support his claims.  Under these circumstances, VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed. 

Further, it is observed that VA attempted to inform the 
veteran of which information and evidence he was to 
provide to VA and which information and evidence VA would 
attempt to obtain on his behalf.  In the letter dated in 
March 2002, the RO asked the veteran to identify records 
relevant to his claim.  The March 2002 letter explicitly 
set out the various provisions of the VCAA, including what 
records VA would obtain, and what was the responsibility 
of the veteran.

The VCAA also requires VA to make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would 
aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) 
(West Supp. 2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159(c), (d)).  Here, the RO obtained the records of the 
veteran's treatment at VA, which were the only records the 
veteran identified as relevant to his claim.  The veteran 
was also examined for VA purposes in connection with this 
claim, and pertinent medical opinions were obtained 
addressing the specific question at issue in this appeal.  
There appears to be no other development left to 
accomplish, and under the foregoing circumstances, the 
Board considers the requirements of the VCAA to have been 
met.

II.  Increased ratings

Under the applicable criteria, disability evaluations are 
determined by comparing the symptoms the veteran is 
presently experiencing for a particular service-connected 
disability with criteria set forth in VA's Schedule for 
Rating Disabilities, which are based on average impairment 
in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various 
disabilities.  When making determinations as to the 
appropriate rating to be assigned, VA must take into 
account the veteran's entire medical history and 
circumstances.  See 38 C.F.R. 4.1; Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1995).  The current level of 
disability, however, is of primary concern.  See Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned, 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7 (2002).

All evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. 4.2, 4.6 (2002).

The Board notes that in assigning an appropriate rating, 
the policy against "pyramiding" of disability awards 
enumerated by 38 C.F.R. 4.14 must be considered.  The 
assignment of a particular Diagnostic Code is completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code 
may be more appropriate than another based on such factors 
as an individual's relevant medical history, the current 
diagnosis and demonstrated symptomatology.  Any change in 
a Diagnostic Code by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 
629 (1992).  In this case, the Board considered whether 
another rating code is "more appropriate" than the one 
used by the RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 
414 (1995).

The schedular criteria for lumbosacral strain call for a 
20 percent disability rating for muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, 
in standing position; and a 40 percent disability rating 
for severe lumbosacral strain with listing of the whole 
spine to the opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  38 C.F.R. 
4.71a, Diagnostic Code 5295 (2002).

A 20 percent disability rating is warranted for moderate 
limitation of motion of the lumbar spine, and a 40 percent 
disability rating is warranted for severe limitation of 
motion of the lumbar spine.  38 C.F.R. 4.71a Diagnostic 
Code 5292 (2002).

Arthritis due to trauma, substantiated by x-ray findings 
will be rated as degenerative arthritis.  38 C.F.R. 4.71a, 
Diagnostic Code 5010 (2001).  The schedular criteria for 
degenerative arthritis established by x- ray findings will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or 
joints involved.  When however, the limitation of motion 
of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each such major joint or 
group of minor joints affected by limitation of motion.  
38 C.F.R. 4.71, Diagnostic Code 5003 (2002).

Terms such as "moderate" and "severe" are not defined in 
VA regulations, and the Board must arrive at an equitable 
and just decision after having evaluated the evidence. 38 
C.F.R. 4.6 (2002).

Under 38 C.F.R. 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior on motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on 
use must be regarded as seriously disabled.  Under 38 
C.F.R. 4.45, factors of joint disability include increased 
or limited motion, weakness, fatigability, or painful 
movement, swelling, deformity or disuse atrophy.  Under 38 
C.F.R. 4.59, painful motion is an important factor of 
disability from arthritis [and] actually painful joints 
are entitled to at least the minimum compensable rating 
for the joint.

Where functional loss is alleged due to pain upon motion, 
the provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be 
considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 
(1995).  Within this context, a finding of functional loss 
due to pain must be supported by adequate pathology, and 
evidenced by the visible behavior of the claimant.  
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  The Board 
notes, however, that the DeLuca standards do not apply 
when a veteran is at the maximum for limitation of motion 
and where a higher evaluation is based on ankylosis.  
Johnston, 10 Vet. App. at 85.

a.  Residuals of a compression fracture of the thoracic 
spine

The veteran's residuals of a compression fracture of the 
thoracic spine are currently rated 20 percent disabling 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5285-5291.  
The RO assigned the maximum 10 percent rating pursuant to 
Diagnostic Code 5291, and a separate 10 percent rating for 
demonstrable deformity of a vertebral body pursuant to 
Diagnostic Code 5285.

Diagnostic Code 5291 applies to limitation of motion of 
the thoracic spine.  Slight limitation of motion will be 
rated as noncompensable, and both moderate and severe 
limitation of motion warrant a 10 percent evaluation.  
Diagnostic Code 5291.  As noted, a 10 percent rating is 
the maximum rating under Diagnostic Code 5291. 

Although higher evaluations are provided under Diagnostic 
Codes 5286 and 5289 for ankylosis and under Diagnostic 
Code 5293 for pronounced intervertebral disc syndrome, 
these Diagnostic Codes are not applicable to this case.  
With respect to Diagnostic Codes 5286 and 5289, ankylosis 
is the immobility and consolidation of a joint.  Lewis v. 
Derwinski, 3 Vet. App. 259 (1992).  An evaluation in 
excess of 40 percent for the veteran's disability is not 
warranted under Diagnostic Codes 5286 or 5289 because the 
veteran's service-connected disability has not been shown 
to result in ankylosis.

With respect to the recently amended Diagnostic Code 5293, 
service connection has not been established for 
intervertebral disc syndrome of the dorsal (thoracic) 
spine.  The Board notes that new rating criteria for 
evaluating intervertebral disc syndrome are to become 
effective September 23, 2002.  However, intervertebral 
disc disease syndrome is not a part of the service-
connected disability and the new provisions are not 
applicable to the veteran's claim.  See 67 Fed. Reg. 
54345-54349 (August 22, 2002), to be codified at 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293.  Accordingly, neither the 
old nor the amended version of Diagnostic Code 5293 is 
applicable to this case.  Finally, because the rating 
standards for sacroiliac injury and weakness under 
Diagnostic Code 5294 are the same as for Diagnostic Code 
5295, this code provides no basis for a higher evaluation 
of the veteran's disability.

Diagnostic Code 5285 provides the rating criteria for 
residuals of a fractured vertebra.  Diagnostic Code 5285 
provides that residuals of a fractured vertebra without 
cord involvement, but with abnormal mobility requiring a 
neck brace (jury mast) warrant a 60 percent rating.  
Otherwise, residuals of a fractured vertebra should be 
rated in accordance with definite limited motion or muscle 
spasm, adding a separate 10 percent rating for 
demonstrable deformity of vertebral body.  Diagnostic Code 
5285.  In addition, a "Note" under Diagnostic Code 5285 
provides that under both ankylosis and limited motion, 
ratings should not be assigned for more than one segment 
by reason of involvement of only the first or last 
vertebrae of an adjacent segment.

The Board has considered the evidence of record for a 
possible combined rating in excess of 10 percent pursuant 
to Diagnostic Code 5285 and in excess of 10 percent 
pursuant to Diagnostic Code 5291.  This evidence is 
essentially comprised of VA outpatient records, VA 
examination reports (most recently in August 2002), the 
veteran's November 1999 testimony before a hearing officer 
at the RO, and his various written statements. 
Nevertheless, the medical evidence does not show that the 
veteran's residuals of fractured thoracic vertebra result 
in ankylosis of the dorsal (thoracic) spine or abnormal 
mobility requiring a neck brace (jury mast).  Diagnostic 
Codes 5285-5291.  Therefore, a higher rating under 
Diagnostic Code 5285 is not warranted.  

The Board has considered the evidence of painful motion 
and functional impairment of the thoracic spine.  See 38 
C.F.R. §§ 4.40, 4.45 (2001); DeLuca.  The veteran is 
currently at the maximum evaluation for the residuals of 
the compression fracture of his thoracic vertebrae and, 
even with painful motion and functional impairment, a 
higher evaluation is not available under Diagnostic Code 
5291.  See Johnston, 10 Veteran. App. 80 (1997).

It is important to note that, as a lay person untrained in 
the fields of medicine and/or science, the veteran is not 
competent to render medical opinions.  See Espiritu v. 
Derwinski, 2 Veteran. App. 492, 494-95 (1992).

b.  Traumatic deformity of the lumbar spine

The veteran's service connected deformity of the lumbar 
spine is currently evaluated as 40 percent disabling 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5292.  This 
is the maximum rating allowable pursuant to this rating 
code.  

Analysis of the veteran's symptoms under other diagnostic 
codes pertaining to spinal disorders cannot provide a 
higher evaluation for the veteran's lower back disorder.  
For example, a higher rating is not provided under 
Diagnostic Code 5295 for lumbosacral strain.  Although 
higher evaluations are provided under Diagnostic Codes 
5286 and 5289 for ankylosis and under Diagnostic Code 5293 
for pronounced intervertebral disc syndrome, these 
Diagnostic Codes are not applicable to this case.  With 
respect to Diagnostic Codes 5286 and 5289, ankylosis is 
the immobility and consolidation of a joint.  Lewis v. 
Derwinski, 3 Vet. App. 259 (1992).  An evaluation in 
excess of 40 percent for the veteran's disability is not 
warranted under Diagnostic Codes 5286 or 5289 because the 
veteran's service-connected disability has not been shown 
to result in ankylosis. 

With respect to the recently amended Diagnostic Code 5293, 
service connection has not been established for 
intervertebral disc syndrome.  The Board notes that new 
rating criteria for evaluating intervertebral disc 
syndrome are to become effective September 23, 2002.  
However, intervertebral disc disease syndrome is not a 
part of the service-connected disability and the new 
provisions are not applicable to the veteran's claim.  See 
67 Fed. Reg. 54345-54349 (August 22, 2002), to be codified 
at 38 C.F.R. § 4.71a, Diagnostic Code 5293.  Accordingly, 
neither the old nor the amended version of Diagnostic Code 
5293 is applicable to this case.  Finally, because the 
rating standards for sacroiliac injury and weakness under 
Diagnostic Code 5294 are the same as for Diagnostic Code 
5295, this code provides no basis for a higher evaluation 
of the veteran's disability.

A separate rating for a demonstrable deformity of 
vertebral body of the lumbar spine is not warranted 
pursuant to Diagnostic Code 5285.  The "Note" under 
Diagnostic Code 5285 provides that under both ankylosis 
and limited motion, ratings should not be assigned for 
more than one segment by reason of involvement of only the 
first or last vertebrae of an adjacent segment.  As noted 
above, the RO has assigned a separate rating for a 
demonstrable deformity of vertebral body of the thoracic 
(dorsal) spine.  According to the veteran's service 
medical records, the veteran had minor compression 
fractures at D11, D12, and L1.  Therefore, pursuant to the 
"Note" under Diagnostic Code 5285, ratings should not be 
assigned for more than one segment by reason of 
involvement of only the first or last vertebrae of an 
adjacent segment.  The evidence of record shows that the 
veteran's service connected disorder of the lumbar spine 
involves the first vertebra of the lumbar spine, which is 
adjacent to the thoracic spine.  The evidence of record 
does not show that the veteran sustained a demonstrable 
deformity of vertebral body of the lumbar spine anywhere 
else on the lumbar spine as a result of service.  
Therefore, by regulation, a separate rating is not 
warranted for a demonstrable deformity of vertebral body 
of the lumbar spine.  See Diagnostic Code 5285.

While the veteran contends that he experiences functional 
impairment due to his low back disorder, the Board notes 
that the DeLuca standards do not apply when a veteran is 
at the maximum for limitation of motion and where a higher 
evaluation is based on ankylosis.  Johnston.  Given that 
severe limitation of motion is the maximum rating pursuant 
to Diagnostic Code 5292, the veteran is not service 
connected for intervertebral disc syndrome, and a higher 
evaluation requires ankylosis, the DeLuca standards do not 
apply in this case.  Hence, the Board finds that a rating 
in excess of 40 percent is not warranted.

The Board has considered the evidence of record that 
favors the veteran's claim for a possible rating in excess 
of 40 percent, which essentially is comprised of the 
medical evidence previously discussed and the written 
statements submitted by the veteran.  Nevertheless, the 
Board finds that this favorable evidence is outweighed by 
the evidence discussed in the preceding paragraphs.  It is 
important to note that, as a lay person untrained in the 
fields of medicine and/or science, the veteran is not 
competent to render medical opinions.  See Espiritu 2 Vet. 
App. 494-95 (1992).  

Although the Board has carefully considered the veteran's 
contentions with respect to the low back disability, given 
the competent findings on examination, and the symptoms 
associated with the service-connected disability at issue, 
a rating in excess of 40 percent is not in order.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.40, 4.41, 4.45, 4.71a, 
Diagnostic Codes 5292, 5295.

c.  Sciatic neuritis

The veteran's disability is evaluated as 10 percent 
disabling pursuant to Diagnostic Code 8620.  Because it 
has been in effect for more than 20 years, it is protected 
at this level.  38 C.F.R. § 3.951(b) (2002).  Under that 
code, mild incomplete paralysis warrants a 10 percent 
disability evaluation; moderate incomplete paralysis 
warrants a 20 percent evaluation and a moderately severe 
disablement warrants a 40 percent evaluation.

In the absence of medical evidence demonstrating a 
moderate paralysis of the sciatic nerve, the preponderance 
of the evidence is against an increased rating.  The VA 
outpatient treatment records and examination reports are 
negative for moderate paralysis of the sciatic nerve.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107(b) (West 1991); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1991).

As noted above, the current 10 percent disability 
evaluation for the veteran's sciatic neuropathy was 
assigned by the RO in 1952.  Under governing regulation, a 
disability which has been continuously rated at or above 
any evaluation of disability for 20 or more years for VA 
compensation purposes may not be reduced except upon a 
showing that such rating was based on fraud. 38 C.F.R. § 
3.951. The 10 percent rating is, thus, protected at that 
level.

III.  Extra-schedular rating

Finally, the Board has also given consideration to the 
potential application of 38 C.F.R. § 3.321(b)(1) (2002), 
which provides for extra-schedular evaluations for 
exceptional cases.  Here, however, the evidence does not 
show an exceptional or unusual disability picture as would 
render impractical the application of the regular 
schedular rating standards, so as to require this type of 
evaluation.  See 38 C.F.R. § 3.321.  The current evidence 
of record does not demonstrate that the veteran's 
disorders of the lumbar and thoracic spine and right 
sciatic neuritis have resulted in frequent periods of 
hospitalization or an employment handicap greater than 
that contemplated by the schedular standards.  
Accordingly, with the lack of evidence showing unusual 
disability not contemplated by the rating schedule, the 
Board concludes that a remand to the RO, for referral of 
this issue to the VA Central Office for consideration of 
an extra-schedular evaluation, is not warranted.

Finally, for the reasons discussed above, the evidence in 
this case is not so evenly balanced so as to allow 
application of the benefit of the doubt rule as required 
by law and VA regulations.  38 U.S.C.A. § 5107(b) (West 
1991); 38 C.F.R. §§ 3.102, 4.3 (2002).








	(CONTINUED ON NEXT PAGE)


ORDER

An increased disability evaluation for service-connected 
traumatic deformity of the lumbar spine in excess of 40 
percent disabling is denied.

An increased disability evaluation for service-connected 
traumatic deformity of the dorsal spine (thoracic spine) 
in excess of 20 percent disabling is denied.

An increased disability evaluation for service-connected 
sciatic neuritis, right, mild, in excess of 10 percent 
disabling is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

